UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrant’s telephone number, including area code: (415) 398-8000 Date of fiscal year end: January 31 Date of reporting period: June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote ( e.g. , for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. AGGRESSIVE GROWTH PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 933732023 Security: 00846U101 Meeting Type: Annual Meeting Date: 20-Mar-2013 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 ELECTION OF DIRECTOR: PAUL N. CLARK Mgmt For For 02 ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt For For 03 ELECTION OF DIRECTOR: TADATAKA YAMADA, M.D. Mgmt For For 2 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO APPROVE THE COMPENSATION OF AGILENT'S Mgmt For For NAMED EXECUTIVE OFFICERS. 4 TO CONSIDER A STOCKHOLDER PROPOSAL, IF Shr Against For PROPERLY PRESENTED AT THE ANNUAL MEETING, TO REPEAL THE CLASSIFIED BOARD STRUCTURE. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 933716827 Security: 009158106 Meeting Type: Annual Meeting Date: 24-Jan-2013 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: WILLIAM L. DAVIS III Mgmt For For 1B. ELECTION OF DIRECTOR: W. DOUGLAS FORD Mgmt For For 1C. ELECTION OF DIRECTOR: EVERT HENKES Mgmt For For 1D. ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 2. APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. 3. ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF AMENDMENT TO THE LONG-TERM Mgmt For For INCENTIVE PLAN. TO APPROVE THE LONG-TERM INCENTIVE PLAN, INCLUDING TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR USE UNDER THE PLAN. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" THE FOLLOWING PROPOSAL 5. SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED Shr Against For BOARD. AMGEN INC. Agenda Number: 933774968 Security: 031162100 Meeting Type: Annual Meeting Date: 22-May-2013 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Mgmt For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE Mgmt For For CARBONNEL 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Mgmt For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Mgmt For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. Mgmt For For HENDERSON 1H. ELECTION OF DIRECTOR: MR. FRANK C. Mgmt For For HERRINGER 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Mgmt For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Mgmt For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. Mgmt For For SCHAEFFER 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. APPROVAL OF OUR PROPOSED AMENDED AND Mgmt For For RESTATED 2 AUTODESK, INC. Agenda Number: 933805218 Security: 052769106 Meeting Type: Annual Meeting Date: 13-Jun-2013 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Mgmt For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN Mgmt For For HALVORSEN 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1H. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 1I. ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. BAKER HUGHES INCORPORATED Agenda Number: 933745032 Security: 057224107 Meeting Type: Annual Meeting Date: 25-Apr-2013 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR LARRY D. BRADY Mgmt For For CLARENCE P. CAZALOT,JR. Mgmt For For MARTIN S. CRAIGHEAD Mgmt For For LYNN L. ELSENHANS Mgmt For For ANTHONY G. FERNANDES Mgmt For For CLAIRE W. GARGALLI Mgmt For For PIERRE H. JUNGELS Mgmt For For JAMES A. LASH Mgmt For For J. LARRY NICHOLS Mgmt For For JAMES W. STEWART Mgmt For For CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS Mgmt For For THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. 4. AN AMENDMENT TO THE BAKER HUGHES Mgmt For For INCORPORATED EMPLOYEE STOCK PURCHASE PLAN. 5. APPROVAL OF THE MATERIAL TERMS OF THE Mgmt For For PERFORMANCE CRITERIA FOR AWARDS UNDER THE 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. CELGENE CORPORATION Agenda Number: 933806866 Security: 151020104 Meeting Type: Annual Meeting Date: 12-Jun-2013 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. HUGIN Mgmt For For R.W. BARKER, D. PHIL. Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For RODMAN L. DRAKE Mgmt For For M.A. FRIEDMAN, M.D. Mgmt For For GILLA KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT Mgmt For For OF THE COMPANY'S 2 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE Shr Against For DETAIL IN THE PROXY STATEMENT. CHEMTURA CORPORATION Agenda Number: 933774982 Security: 163893209 Meeting Type: Annual Meeting Date: 09-May-2013 Ticker: CHMT ISIN: US1638932095 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JEFFREY D. BENJAMIN Mgmt No vote TIMOTHY J. BERNLOHR Mgmt No vote ANNA C. CATALANO Mgmt No vote ALAN S. COOPER Mgmt No vote JAMES W. CROWNOVER Mgmt No vote ROBERT A. DOVER Mgmt No vote JONATHAN F. FOSTER Mgmt No vote CRAIG A. ROGERSON Mgmt No vote JOHN K. WULFF Mgmt No vote 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE Mgmt No vote COMPENSATION. 3. AMENDMENT TO CERTIFICATE OF INCORPORATION Mgmt No vote TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. 4. RATIFICATION OF THE SELECTION OF KPMG LLP Mgmt No vote AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. COSTCO WHOLESALE CORPORATION Agenda Number: 933716954 Security: 22160K105 Meeting Type: Annual Meeting Date: 24-Jan-2013 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR BENJAMIN S. CARSON, SR. Mgmt For For WILLIAM H. GATES Mgmt For For HAMILTON E. JAMES Mgmt For For W. CRAIG JELINEK Mgmt For For JILL S. RUCKELSHAUS Mgmt For For 2 RATIFICATION OF SELECTION OF INDEPENDENT Mgmt For For AUDITORS. 3 APPROVAL, ON AN ADVISORY BASIS, OF Mgmt For For EXECUTIVE COMPENSATION. 4 CONSIDERATION OF SHAREHOLDER PROPOSAL TO Shr Against For ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. FACEBOOK INC. Agenda Number: 933811538 Security: 30303M102 Meeting Type: Annual Meeting Date: 11-Jun-2013 Ticker: FB ISIN: US30303M1027 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR MARC L. ANDREESSEN Mgmt For For ERSKINE B. BOWLES Mgmt For For S.D. DESMOND-HELLMANN Mgmt For For DONALD E. GRAHAM Mgmt For For REED HASTINGS Mgmt For For SHERYL K. SANDBERG Mgmt For For PETER A. THIEL Mgmt For For MARK ZUCKERBERG Mgmt For For 2. TO APPROVE, ON A NON-BINDING ADVISORY Mgmt For For BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, Mgmt 3 Years For WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. FEDEX CORPORATION Agenda Number: 933677099 Security: 31428X106 Meeting Type: Annual Meeting Date: 24-Sep-2012 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Mgmt For For 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER Mgmt For For 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN Mgmt For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Mgmt For For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For 1K. ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L. ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 2. RATIFICATION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION. 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT Shr Against For BOARD CHAIRMAN. 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr Against For CONTRIBUTIONS REPORT. FLUOR CORPORATION Agenda Number: 933752126 Security: 343412102 Meeting Type: Annual Meeting Date: 02-May-2013 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: PETER K. BARKER Mgmt For For 1B ELECTION OF DIRECTOR: ALAN M. BENNETT Mgmt For For 1C ELECTION OF DIRECTOR: ROSEMARY T. BERKERY Mgmt For For 1D ELECTION OF DIRECTOR: JAMES T. HACKETT Mgmt For For 1E ELECTION OF DIRECTOR: KENT KRESA Mgmt For For 1F ELECTION OF DIRECTOR: DEAN R. O'HARE Mgmt For For 1G ELECTION OF DIRECTOR: ARMANDO J. OLIVERA Mgmt For For 1H ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For 1I ELECTION OF DIRECTOR: NADER H. SULTAN Mgmt For For 2 AN ADVISORY VOTE TO APPROVE THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. 3 THE APPROVAL OF OUR AMENDED AND RESTATED Mgmt For For 2 4 THE RATIFICATION OF THE APPOINTMENT BY OUR Mgmt For For AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. GILEAD SCIENCES, INC. Agenda Number: 933759031 Security: 375558103 Meeting Type: Annual Meeting Date: 08-May-2013 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JOHN F. COGAN Mgmt For For ETIENNE F. DAVIGNON Mgmt For For CARLA A. HILLS Mgmt For For KEVIN E. LOFTON Mgmt For For JOHN W. MADIGAN Mgmt For For JOHN C. MARTIN Mgmt For For NICHOLAS G. MOORE Mgmt For For RICHARD J. WHITLEY Mgmt For For GAYLE E. WILSON Mgmt For For PER WOLD-OLSEN Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3. TO APPROVE A RESTATEMENT OF GILEAD Mgmt For For SCIENCES, INC.'S 2 PLAN. 4. TO APPROVE AN AMENDMENT TO GILEAD'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION. 5. TO APPROVE, ON THE ADVISORY BASIS, THE Mgmt For For COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 6. TO VOTE ON A STOCKHOLDER PROPOSAL Shr Against For REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. 7. TO VOTE ON A STOCKHOLDER PROPOSAL Shr Against For REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. HARLEY-DAVIDSON, INC. Agenda Number: 933746515 Security: 412822108 Meeting Type: Annual Meeting Date: 27-Apr-2013 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BARRY K. ALLEN Mgmt For For R. JOHN ANDERSON Mgmt For For RICHARD I. BEATTIE Mgmt For For MARTHA F. BROOKS Mgmt For For MICHAEL J. CAVE Mgmt For For GEORGE H. CONRADES Mgmt For For DONALD A. JAMES Mgmt For For SARA L. LEVINSON Mgmt For For N. THOMAS LINEBARGER Mgmt For For GEORGE L. MILES, JR. Mgmt For For JAMES A. NORLING Mgmt For For KEITH E. WANDELL Mgmt For For JOCHEN ZEITZ Mgmt For For 2. APPROVAL, BY ADVISORY VOTE, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 3. RATIFICATION OF THE SELECTION OF ERNST & Mgmt For For YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. HOLLYFRONTIER CORPORATION Agenda Number: 933765476 Security: 436106108 Meeting Type: Annual Meeting Date: 15-May-2013 Ticker: HFC ISIN: US4361061082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH Mgmt For For 1B. ELECTION OF DIRECTOR: BUFORD P. BERRY Mgmt For For 1C. ELECTION OF DIRECTOR: LELDON E. ECHOLS Mgmt For For 1D. ELECTION OF DIRECTOR: R. KEVIN HARDAGE Mgmt For For 1E. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES H. LEE Mgmt For For 1H. ELECTION OF DIRECTOR: ROBERT G. MCKENZIE Mgmt For For 1I. ELECTION OF DIRECTOR: FRANKLIN MYERS Mgmt For For 1J. ELECTION OF DIRECTOR: MICHAEL E. ROSE Mgmt For For 1K. ELECTION OF DIRECTOR: TOMMY A. VALENTA Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION. 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ILLINOIS TOOL WORKS INC. Agenda Number: 933753255 Security: 452308109 Meeting Type: Annual Meeting Date: 03-May-2013 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Mgmt For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1G. ELECTION OF DIRECTOR: E. SCOTT SANTI Mgmt For For 1H. ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1I. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Mgmt For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 3. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 4. STOCKHOLDER PROPOSAL TO ADOPT SIMPLE Shr Against For MAJORITY VOTE RIGHT. IPG PHOTONICS CORPORATION Agenda Number: 933800321 Security: 44980X109 Meeting Type: Annual Meeting Date: 04-Jun-2013 Ticker: IPGP ISIN: US44980X1090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR V.P. GAPONTSEV, PH.D. Mgmt For For EUGENE SCHERBAKOV, PH.D Mgmt For For IGOR SAMARTSEV Mgmt For For ROBERT A. BLAIR Mgmt For For MICHAEL C. CHILD Mgmt For For WILLIAM F. KRUPKE, PH.D Mgmt For For HENRY E. GAUTHIER Mgmt For For WILLIAM S. HURLEY Mgmt For For JOHN R. PEELER Mgmt For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & Mgmt For For TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPG PHOTONICS CORPORATION FOR 2013. JANUS CAPITAL GROUP INC. Agenda Number: 933746642 Security: 47102X105 Meeting Type: Annual Meeting Date: 25-Apr-2013 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: TIMOTHY K. ARMOUR Mgmt For For 1B. ELECTION OF DIRECTOR: G. ANDREW COX Mgmt For For 1C. ELECTION OF DIRECTOR: J. RICHARD FREDERICKS Mgmt For For 1D. ELECTION OF DIRECTOR: DEBORAH R. GATZEK Mgmt For For 1E. ELECTION OF DIRECTOR: SEIJI INAGAKI Mgmt For For 1F. ELECTION OF DIRECTOR: LAWRENCE E. KOCHARD Mgmt For For 1G. ELECTION OF DIRECTOR: RICHARD M. WEIL Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For APPOINTMENT OF DELOITTE AND TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2013. 3. APPROVAL OF OUR NAMED EXECUTIVE OFFICERS' Mgmt For For COMPENSATION. 4. APPROVAL OF THE COMPANY'S 2013 MANAGEMENT Mgmt For For INCENTIVE COMPENSATION PLAN. JUNIPER NETWORKS, INC. Agenda Number: 933779451 Security: 48203R104 Meeting Type: Annual Meeting Date: 21-May-2013 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: PRADEEP SINDHU Mgmt For For 1B ELECTION OF DIRECTOR: ROBERT M. CALDERONI Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM F. MEEHAN Mgmt For For 02 RATIFICATION OF ERNST & YOUNG LLP, AN Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. 03 APPROVAL OF A NON-BINDING ADVISORY Mgmt For For RESOLUTION ON EXECUTIVE COMPENSATION. KANSAS CITY SOUTHERN Agenda Number: 933761416 Security: 485170302 Meeting Type: Annual Meeting Date: 02-May-2013 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR TERRENCE P. DUNN Mgmt For For ANTONIO O. GARZA, JR. Mgmt For For DAVID L. STARLING Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. 3. RE-APPROVAL OF THE MATERIAL TERMS OF THE Mgmt For For PERFORMANCE MEASURES UNDER THE KANSAS CITY SOUTHERN 2 AWARD PLAN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. 4. ADVISORY (NON-BINDING) VOTE APPROVING THE Mgmt For For 2 OFFICERS. 5. CONSIDER AND ACT ON A STOCKHOLDER PROPOSAL Shr Against For TO ELECT EACH DIRECTOR ANNUALLY. LOCKHEED MARTIN CORPORATION Agenda Number: 933743949 Security: 539830109 Meeting Type: Annual Meeting Date: 25-Apr-2013 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1B. ELECTION OF DIRECTOR: ROSALIND G. BREWER Mgmt For For 1C. ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS J. FALK Mgmt For For 1F. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Mgmt For For 1G. ELECTION OF DIRECTOR: GWENDOLYN S. KING Mgmt For For 1H. ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1I. ELECTION OF DIRECTOR: DOUGLAS H. Mgmt For For MCCORKINDALE 1J. ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1K. ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 1L. ELECTION OF DIRECTOR: ROBERT J. STEVENS Mgmt For For 2. RATIFICATION OF APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS INDEPENDENT AUDITORS FOR 2013 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS ("SAY-ON-PAY") 4. STOCKHOLDER ACTION BY WRITTEN CONSENT Shr Against For 5. ADOPT A POLICY THAT REQUIRES THE BOARD Shr Against For CHAIRMAN TO BE AN INDEPENDENT DIRECTOR 6. REPORT ON CORPORATE LOBBYING EXPENDITURES Shr Against For MATTEL, INC. Agenda Number: 933753635 Security: 577081102 Meeting Type: Annual Meeting Date: 10-May-2013 Ticker: MAT ISIN: US5770811025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Mgmt For For 1B. ELECTION OF DIRECTOR: TREVOR A. EDWARDS Mgmt For For 1C. ELECTION OF DIRECTOR: DR. FRANCES D. Mgmt For For FERGUSSON 1D. ELECTION OF DIRECTOR: DOMINIC NG Mgmt For For 1E. ELECTION OF DIRECTOR: VASANT M. PRABHU Mgmt For For 1F. ELECTION OF DIRECTOR: DR. ANDREA L. RICH Mgmt For For 1G. ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Mgmt For For 1H. ELECTION OF DIRECTOR: CHRISTOPHER A. Mgmt For For SINCLAIR 1I. ELECTION OF DIRECTOR: BRYAN G. STOCKTON Mgmt For For 1J. ELECTION OF DIRECTOR: DIRK VAN DE PUT Mgmt For For 1K. ELECTION OF DIRECTOR: KATHY WHITE LOYD Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. 3. RATIFICATION OF THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 4. STOCKHOLDER PROPOSAL REGARDING AN Shr Against For INDEPENDENT CHAIRMAN OF THE BOARD. MORGAN STANLEY Agenda Number: 933767228 Security: 617446448 Meeting Type: Annual Meeting Date: 14-May-2013 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt For For 1B. ELECTION OF DIRECTOR: HOWARD J. DAVIES Mgmt For For 1C. ELECTION OF DIRECTOR: THOMAS H. GLOCER Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT H. HERZ Mgmt For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For 1G. ELECTION OF DIRECTOR: KLAUS KLEINFELD Mgmt For For 1H. ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For 1I. ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1J. ELECTION OF DIRECTOR: JAMES W. OWENS Mgmt For For 1K. ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Mgmt For For 1L. ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Mgmt For For 1M. ELECTION OF DIRECTOR: MASAAKI TANAKA Mgmt For For 1N. ELECTION OF DIRECTOR: LAURA D. TYSON Mgmt Against Against 2. TO RATIFY THE APPOINTMENT OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITOR 3. TO APPROVE THE COMPENSATION OF EXECUTIVES Mgmt For For AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) 4. TO AMEND THE 2 Mgmt For For COMPENSATION PLAN TO INCREASE SHARES AVAILABLE FOR GRANT MORGAN STANLEY-Continued Agenda Number: 933767228 Security: 617446448 Meeting Type: Annual Meeting Date: 14-May-2013 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 5. TO AMEND THE 2 Mgmt For For COMPENSATION PLAN TO PROVIDE FOR QUALIFYING PERFORMANCE-BASED LONG-TERM INCENTIVE AWARDS UNDER SECTION 162(M) 6. TO AMEND THE SECTION 162(M) PERFORMANCE Mgmt For For FORMULA GOVERNING ANNUAL INCENTIVE COMPENSATION FOR CERTAIN OFFICERS NUCOR CORPORATION Agenda Number: 933765399 Security: 670346105 Meeting Type: Annual Meeting Date: 09-May-2013 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR PETER C. BROWNING Mgmt For For CLAYTON C. DALEY, JR. Mgmt For For DANIEL R. DIMICCO Mgmt For For JOHN J. FERRIOLA Mgmt For For HARVEY B. GANTT Mgmt For For VICTORIA F. HAYNES, PHD Mgmt For For BERNARD L. KASRIEL Mgmt For For CHRISTOPHER J. KEARNEY Mgmt For For RAYMOND J. MILCHOVICH Mgmt For For JOHN H. WALKER Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 3. APPROVAL OF THE SENIOR OFFICERS ANNUAL AND Mgmt For For LONG-TERM INCENTIVE PLANS 4. APPROVAL OF THE AMENDMENT OF NUCOR'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS 5. APPROVAL OF THE AMENDMENT OF NUCOR'S BYLAWS Mgmt For For TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS 6. STOCKHOLDER PROPOSAL REGARDING MAJORITY Shr Against For VOTE 7. STOCKHOLDER PROPOSAL REGARDING REPORT ON Shr Against For LOBBYING ACTIVITIES PARKER DRILLING COMPANY Agenda Number: 933759524 Security: 701081101 Meeting Type: Annual Meeting Date: 08-May-2013 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JONATHAN M. CLARKSON Mgmt For For GEORGE J. DONNELLY Mgmt For For GARY R. KING Mgmt For For 2. APPROVE THE PARKER DRILLING COMPANY 2010 Mgmt For For LONG-TERM INCENTIVE PLAN AS AMENDED AND RESTATED. 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE Mgmt For For COMPENSATION. 4. RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. PARKER-HANNIFIN CORPORATION Agenda Number: 933691683 Security: 701094104 Meeting Type: Annual Meeting Date: 24-Oct-2012 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT G. BOHN Mgmt For For LINDA S. HARTY Mgmt For For WILLIAM E. KASSLING Mgmt For For ROBERT J. KOHLHEPP Mgmt For For KLAUS-PETER MULLER Mgmt For For CANDY M. OBOURN Mgmt For For JOSEPH M. SCAMINACE Mgmt For For WOLFGANG R. SCHMITT Mgmt For For AKE SVENSSON Mgmt For For JAMES L. WAINSCOTT Mgmt For For DONALD E. WASHKEWICZ Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. 3. APPROVAL OF, ON A NON-BINDING, ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF THE AMENDED AND RESTATED Mgmt For For PARKER-HANNIFIN CORPORATION 2009 OMNIBUS STOCK INCENTIVE PLAN. 5. SHAREHOLDER PROPOSAL TO AMEND OUR CODE OF Shr Against For REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. PEABODY ENERGY CORPORATION Agenda Number: 933748800 Security: 704549104 Meeting Type: Annual Meeting Date: 29-Apr-2013 Ticker: BTU ISIN: US7045491047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GREGORY H. BOYCE Mgmt For For WILLIAM A. COLEY Mgmt For For WILLIAM E. JAMES Mgmt For For ROBERT B. KARN III Mgmt For For HENRY E. LENTZ Mgmt For For ROBERT A. MALONE Mgmt For For WILLIAM C. RUSNACK Mgmt For For JOHN F. TURNER Mgmt For For SANDRA A. VAN TREASE Mgmt For For ALAN H. WASHKOWITZ Mgmt For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM. 3. ADVISORY RESOLUTION TO APPROVE NAMED Mgmt For For EXECUTIVE OFFICER COMPENSATION. 4. APPROVAL OF THE MATERIAL TERMS OF THE Mgmt For For PERFORMANCE GOALS UNDER OUR 2008 MANAGEMENT ANNUAL INCENTIVE COMPENSATION PLAN. 5. SHAREHOLDER PROPOSAL REGARDING LOBBYING Shr Against For ACTIVITIES. 6. SHAREHOLDER PROPOSAL REGARDING AN Shr Against For INDEPENDENT BOARD CHAIR. QUALCOMM INCORPORATED Agenda Number: 933726397 Security: 747525103 Meeting Type: Annual Meeting Date: 05-Mar-2013 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Mgmt For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Mgmt For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Mgmt For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Mgmt For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Mgmt For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Mgmt For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Mgmt For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Mgmt For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Mgmt For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Mgmt For For 1K ELECTION OF DIRECTOR: MARC I. STERN Mgmt For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE Mgmt For For PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. 03 TO RATIFY THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. 04 ADVISORY APPROVAL OF THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. SANMINA CORPORATION Agenda Number: 933729482 Security: 801056102 Meeting Type: Annual Meeting Date: 11-Mar-2013 Ticker: SANM ISIN: US8010561020 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1B. ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1C. ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1D. ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1E. ELECTION OF DIRECTOR: JEAN MANAS Mgmt For For 1F. ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1G. ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1H. ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For SANMINA CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. 3. TO APPROVE THE RESERVATION OF 1,700,000 Mgmt For For SHARES OF COMMON STOCK FOR ISSUANCE UNDER THE 2 CORPORATION. 4. TO APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF SANMINA CORPORATION'S NAMED EXECUTIVE OFFICERS. STATE STREET CORPORATION Agenda Number: 933768662 Security: 857477103 Meeting Type: Annual Meeting Date: 15-May-2013 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B ELECTION OF DIRECTOR: P. COYM Mgmt For For 1C ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1D ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1E ELECTION OF DIRECTOR: L. HILL Mgmt For For 1F ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1G ELECTION OF DIRECTOR: R. KAPLAN Mgmt For For 1H ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1I ELECTION OF DIRECTOR: R. SKATES Mgmt For For IJ ELECTION OF DIRECTOR: G. SUMME Mgmt For For IK ELECTION OF DIRECTOR: T. WILSON Mgmt For For 2 TO APPROVE AN ADVISORY PROPOSAL ON Mgmt For For EXECUTIVE COMPENSATION. 3 TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. SYMANTEC CORPORATION Agenda Number: 933683054 Security: 871503108 Meeting Type: Annual Meeting Date: 23-Oct-2012 Ticker: SYMC ISIN: US8715031089 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: STEPHEN M. BENNETT Mgmt For For 1B. ELECTION OF DIRECTOR: MICHAEL A. BROWN Mgmt For For 1C. ELECTION OF DIRECTOR: FRANK E. DANGEARD Mgmt For For 1D. ELECTION OF DIRECTOR: STEPHEN E. GILLETT Mgmt For For 1E. ELECTION OF DIRECTOR: GERALDINE B. Mgmt For For LAYBOURNE 1F. ELECTION OF DIRECTOR: DAVID L. MAHONEY Mgmt For For 1G. ELECTION OF DIRECTOR: ROBERT S. MILLER Mgmt For For 1H. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Mgmt For For 1I. ELECTION OF DIRECTOR: V. PAUL UNRUH Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 3. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 4. STOCKHOLDER PROPOSAL REGARDING EXECUTIVES Shr Against For TO RETAIN SIGNIFICANT STOCK, IF PROPERLY PRESENTED AT THE MEETING. THE BANK OF NEW YORK MELLON CORPORATION Agenda Number: 933746262 Security: 064058100 Meeting Type: Annual Meeting Date: 09-Apr-2013 Ticker: BK ISIN: US0640581007 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Mgmt For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Mgmt For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Mgmt For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Mgmt For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Mgmt For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Mgmt For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Mgmt For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Mgmt For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Mgmt For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Mgmt For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Mgmt For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Mgmt For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT Mgmt For For AUDITOR FOR 2013. THE CHARLES SCHWAB CORPORATION Agenda Number: 933766719 Security: 808513105 Meeting Type: Annual Meeting Date: 16-May-2013 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: STEPHEN A. ELLIS Mgmt For For 1B. ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For 1C. ELECTION OF DIRECTOR: CHARLES R. SCHWAB Mgmt For For 1D. ELECTION OF DIRECTOR: PAULA A. SNEED Mgmt For For 2. RATIFICATION OF INDEPENDENT AUDITORS Mgmt For For 3. ADVISORY APPROVAL OF NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION 4. APPROVAL OF 2 Mgmt For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr Against For CONTRIBUTIONS 6. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS Shr Against For THE MOSAIC COMPANY Agenda Number: 933680173 Security: 61945C103 Meeting Type: Annual Meeting Date: 04-Oct-2012 Ticker: MOS ISIN: US61945C1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: PHYLLIS E. COCHRAN Mgmt For For 1B. ELECTION OF DIRECTOR: GREGORY L. EBEL Mgmt For For 1C. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Mgmt For For 1D. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Mgmt For For 2. RATIFICATION OF ELECTION OF ONE DIRECTOR, Mgmt For For HAROLD H. MACKAY. 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING MAY 31, 2 INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF MAY 31, 2013. 4. A NON-BINDING ADVISORY VOTE ON EXECUTIVE Mgmt For For COMPENSATION ("SAY-ON-PAY"). THE RYLAND GROUP, INC. Agenda Number: 933748735 Security: 783764103 Meeting Type: Annual Meeting Date: 24-Apr-2013 Ticker: RYL ISIN: US7837641031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: WILLIAM L. JEWS Mgmt For For 1B. ELECTION OF DIRECTOR: NED MANSOUR Mgmt For For 1C. ELECTION OF DIRECTOR: ROBERT E. MELLOR Mgmt For For 1D. ELECTION OF DIRECTOR: NORMAN J. METCALFE Mgmt For For 1E. ELECTION OF DIRECTOR: LARRY T. NICHOLSON Mgmt For For 1F. ELECTION OF DIRECTOR: CHARLOTTE ST. MARTIN Mgmt For For 1G. ELECTION OF DIRECTOR: ROBERT G. VAN Mgmt For For SCHOONENBERG 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICERS' COMPENSATION. 3. APPROVE RYLAND'S SENIOR EXECUTIVE Mgmt For For PERFORMANCE PLAN TO COMPLY WITH THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. 4. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. THE WALT DISNEY COMPANY Agenda Number: 933727109 Security: 254687106 Meeting Type: Annual Meeting Date: 06-Mar-2013 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Mgmt Against Against 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 2. TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. 3. TO APPROVE THE TERMS OF THE COMPANY'S Mgmt For For AMENDED AND RESTATED 2002 EXECUTIVE PERFORMANCE PLAN, AS AMENDED. 4. TO APPROVE THE ADVISORY RESOLUTION ON Mgmt For For EXECUTIVE COMPENSATION. 5. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For RELATING TO PROXY ACCESS. 6. TO APPROVE THE SHAREHOLDER PROPOSAL Shr Against For RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. VIACOM INC. Agenda Number: 933729418 Security: 92553P102 Meeting Type: Annual Meeting Date: 21-Mar-2013 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GEORGE S. ABRAMS Mgmt For For PHILIPPE P. DAUMAN Mgmt For For THOMAS E. DOOLEY Mgmt For For ALAN C. GREENBERG Mgmt For For ROBERT K. KRAFT Mgmt For For BLYTHE J. MCGARVIE Mgmt For For CHARLES E. PHILLIPS, JR Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For WILLIAM SCHWARTZ Mgmt For For 2. THE RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR OF VIACOM INC. FOR FISCAL YEAR 2013. WILLIAMS-SONOMA, INC. Agenda Number: 933791368 Security: 969904101 Meeting Type: Annual Meeting Date: 30-May-2013 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: LAURA J. ALBER Mgmt For For 1B. ELECTION OF DIRECTOR: ADRIAN D.P. BELLAMY Mgmt For For 1C. ELECTION OF DIRECTOR: ROSE MARIE BRAVO Mgmt For For 1D. ELECTION OF DIRECTOR: MARY ANN CASATI Mgmt For For 1E. ELECTION OF DIRECTOR: PATRICK J. CONNOLLY Mgmt For For 1F. ELECTION OF DIRECTOR: ADRIAN T. DILLON Mgmt For For 1G. ELECTION OF DIRECTOR: ANTHONY A. GREENER Mgmt For For 1H. ELECTION OF DIRECTOR: TED W. HALL Mgmt For For 1I. ELECTION OF DIRECTOR: MICHAEL R. LYNCH Mgmt For For 1J. ELECTION OF DIRECTOR: LORRAINE TWOHILL Mgmt For For 2. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 3. RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2014 WYNN RESORTS, LIMITED Agenda Number: 933689979 Security: 983134107 Meeting Type: Annual Meeting Date: 02-Nov-2012 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR LINDA CHEN Mgmt For For MARC D. SCHORR Mgmt For For J. EDWARD (TED) VIRTUE Mgmt For For ELAINE P. WYNN Mgmt For For 2 TO APPROVE THE AMENDED AND RESTATED ANNUAL Mgmt For For PERFORMANCE BASED INCENTIVE PLAN. 3 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG, LLP AS THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2012. WYNN RESORTS, LIMITED Agenda Number: 933727224 Security: 983134107 Meeting Type: Special Meeting Date: 22-Feb-2013 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO REMOVE MR. KAZUO OKADA AS A DIRECTOR OF Mgmt For For THE COMPANY. 2. TO ADJOURN THE SPECIAL MEETING TO A LATER Mgmt For For DATE, IF NECESSARY OR APPROPRIATE IN THE VIEW OF THE BOARD OR THE EXECUTIVE COMMITTEE OF THE BOARD, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE REMOVAL PROPOSAL IF THERE ARE INSUFFICIENT PROXIES AT THE TIME OF SUCH ADJOURNMENT TO APPROVE THE REMOVAL PROPOSAL. WYNN RESORTS, LIMITED Agenda Number: 933761783 Security: 983134107 Meeting Type: Annual Meeting Date: 07-May-2013 Ticker: WYNN ISIN: US9831341071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR RAY R. IRANI Mgmt For For ALVIN V. SHOEMAKER Mgmt For For D. BOONE WAYSON Mgmt For For STEPHEN A. WYNN Mgmt For For 2. TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT Mgmt For For OF ERNST & YOUNG, LLP AS THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY AND ALL OF ITS SUBSIDIARIES FOR 2013. PERMANENT PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 933732023 Security: 00846U101 Meeting Type: Annual Meeting Date: 20-Mar-2013 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 ELECTION OF DIRECTOR: PAUL N. CLARK Mgmt For For 02 ELECTION OF DIRECTOR: JAMES G. CULLEN Mgmt For For 03 ELECTION OF DIRECTOR: TADATAKA YAMADA, M.D. Mgmt For For 2 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO APPROVE THE COMPENSATION OF AGILENT'S Mgmt For For NAMED EXECUTIVE OFFICERS. 4 TO CONSIDER A STOCKHOLDER PROPOSAL, IF Shr Against For PROPERLY PRESENTED AT THE ANNUAL MEETING, TO REPEAL THE CLASSIFIED BOARD STRUCTURE. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 933716827 Security: 009158106 Meeting Type: Annual Meeting Date: 24-Jan-2013 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: WILLIAM L. DAVIS III Mgmt For For 1B. ELECTION OF DIRECTOR: W. DOUGLAS FORD Mgmt For For 1C. ELECTION OF DIRECTOR: EVERT HENKES Mgmt For For 1D. ELECTION OF DIRECTOR: MARGARET G. MCGLYNN Mgmt For For 2. APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. 3. ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. 4. APPROVAL OF AMENDMENT TO THE LONG-TERM Mgmt For For INCENTIVE PLAN. TO APPROVE THE LONG-TERM INCENTIVE PLAN, INCLUDING TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR USE UNDER THE PLAN. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" THE FOLLOWING PROPOSAL 5. SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED Shr Against For BOARD. ALEXANDER & BALDWIN, INC. Agenda Number: 933769931 Security: 014491104 Meeting Type: Annual Meeting Date: 30-Apr-2013 Ticker: ALEX ISIN: US0144911049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR R.S. HARRISON Mgmt For For M.K. SAITO Mgmt For For E.K. YEAMAN Mgmt For For 2. PROPOSAL TO APPROVE THE ALEXANDER & Mgmt For For BALDWIN, INC. 2 PLAN 3. PROPOSAL TO APPROVE THE ADVISORY RESOLUTION Mgmt For For RELATING TO EXECUTIVE COMPENSATION 4. ADVISORY VOTE ON THE FREQUENCY OF THE Mgmt 1 Year For FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 5. PROPOSAL TO RATIFY THE APPOINTMENT OF Mgmt For For DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION AMGEN INC. Agenda Number: 933774968 Security: 031162100 Meeting Type: Annual Meeting Date: 22-May-2013 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Mgmt For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE Mgmt For For CARBONNEL 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Mgmt For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Mgmt For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. Mgmt For For HENDERSON 1H. ELECTION OF DIRECTOR: MR. FRANK C. Mgmt For For HERRINGER 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Mgmt For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Mgmt For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. Mgmt For For SCHAEFFER 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. APPROVAL OF OUR PROPOSED AMENDED AND Mgmt For For RESTATED 2 APACHE CORPORATION Agenda Number: 933774944 Security: 037411105 Meeting Type: Annual Meeting Date: 16-May-2013 Ticker: APA ISIN: US0374111054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Mgmt For For 2. ELECTION OF DIRECTOR: CHANSOO JOUNG Mgmt For For 3. ELECTION OF DIRECTOR: WILLIAM C. MONTGOMERY Mgmt For For 4. RATIFICATION OF ERNST & YOUNG LLP AS Mgmt For For APACHE'S INDEPENDENT AUDITORS 5. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF APACHE'S NAMED EXECUTIVE OFFICERS 6. APPROVAL OF AMENDMENT TO APACHE'S 2011 Mgmt For For OMNIBUS EQUITY COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN 7. APPROVAL OF AMENDMENT TO APACHE'S RESTATED Mgmt For For CERTIFICATE OF INCORPORATION TO ELIMINATE APACHE'S CLASSIFIED BOARD OF DIRECTORS AUTODESK, INC. Agenda Number: 933805218 Security: 052769106 Meeting Type: Annual Meeting Date: 13-Jun-2013 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Mgmt For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Mgmt For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN Mgmt For For HALVORSEN 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1H. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 1I. ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2014. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. AVALONBAY COMMUNITIES, INC. Agenda Number: 933787080 Security: 053484101 Meeting Type: Annual Meeting Date: 22-May-2013 Ticker: AVB ISIN: US0534841012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GLYN F. AEPPEL Mgmt For For ALAN B. BUCKELEW Mgmt For For BRUCE A. CHOATE Mgmt For For JOHN J. HEALY, JR. Mgmt For For TIMOTHY J. NAUGHTON Mgmt For For LANCE R. PRIMIS Mgmt For For PETER S. RUMMELL Mgmt For For H. JAY SARLES Mgmt For For W. EDWARD WALTER Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. 3. TO ADOPT A RESOLUTION APPROVING, ON A Mgmt For For NON-BINDING ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION SET FORTH IN THE PROXY STATEMENT. 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S Mgmt For For AMENDED AND RESTATED ARTICLES OF AMENDMENT, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK, PAR VALUE $.01 PER SHARE, BY 140 MILLION SHARES. BAKER HUGHES INCORPORATED Agenda Number: 933745032 Security: 057224107 Meeting Type: Annual Meeting Date: 25-Apr-2013 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR LARRY D. BRADY Mgmt For For CLARENCE P. CAZALOT,JR. Mgmt For For MARTIN S. CRAIGHEAD Mgmt For For LYNN L. ELSENHANS Mgmt For For ANTHONY G. FERNANDES Mgmt For For CLAIRE W. GARGALLI Mgmt For For PIERRE H. JUNGELS Mgmt For For JAMES A. LASH Mgmt For For J. LARRY NICHOLS Mgmt For For JAMES W. STEWART Mgmt For For CHARLES L. WATSON Mgmt For For 2. AN ADVISORY VOTE RELATED TO THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION PROGRAM. 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS Mgmt For For THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. 4. AN AMENDMENT TO THE BAKER HUGHES Mgmt For For INCORPORATED EMPLOYEE STOCK PURCHASE PLAN. 5. APPROVAL OF THE MATERIAL TERMS OF THE Mgmt For For PERFORMANCE CRITERIA FOR AWARDS UNDER THE 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. BHP BILLITON LIMITED Agenda Number: 933690946 Security: 088606108 Meeting Type: Annual Meeting Date: 29-Nov-2012 Ticker: BHP ISIN: US0886061086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. TO RECEIVE THE 2 Mgmt For For AND REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC 2. TO ELECT PAT DAVIES AS A DIRECTOR OF EACH Mgmt For For OF BHP BILLITON LIMITED AND BHP BILLITON PLC 3. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR Mgmt For For OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 4. TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR Mgmt For For OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 5. TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR Mgmt For For OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 6. TO RE-ELECT DAVID CRAWFORD AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 7. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 8. TO RE-ELECT MARIUS KLOPPERS AS A DIRECTOR Mgmt For For OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 9. TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR Mgmt For For OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 10. TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 11. TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC BHP BILLITON LIMITED-Continued Agenda Number: 933690946 Security: 088606108 Meeting Type: Annual Meeting Date: 29-Nov-2012 Ticker: BHP ISIN: US0886061086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 12. TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 13. TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 14. TO RE-ELECT JAC NASSER AS A DIRECTOR OF Mgmt For For EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC 15. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR Mgmt For For OF BHP BILLITON PLC 16. TO RENEW THE GENERAL AUTHORITY TO ISSUE Mgmt For For SHARES IN BHP BILLITON PLC 17. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN Mgmt For For BHP BILLITON PLC FOR CASH 18. TO APPROVE THE REPURCHASE OF SHARES IN BHP Mgmt For For BILLITON PLC 19. TO APPROVE THE 2 Mgmt For For 20. TO APPROVE THE GRANT OF LONG-TERM INCENTIVE Mgmt For For PERFORMANCE SHARES TO MARIUS KLOPPERS BOSTON
